EXHIBIT 10(y)

PURCHASE AND SALE AGREEMENT

BETWEEN

WELLS REAL ESTATE FUND I

AND

CLOVERLEAF VILLAGE, LLC

Black Oak Plaza Shopping Center

Knoxville, Tennessee

November 17, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS    1 ARTICLE 2. PURCHASE AND SALE    6   2.1.     
PARTIES COMPRISING SELLER; AGREEMENT TO SELL AND PURCHASE    6   2.2.     
PERMITTED EXCEPTIONS    6   2.3.      EARNEST MONEY    6   2.4.      PURCHASE
PRICE    7 ARTICLE 3. PURCHASER’S INSPECTION AND REVIEW RIGHTS    8   3.1.     
DUE DILIGENCE INSPECTIONS    8   3.2.      SELLER’S DELIVERIES TO PURCHASER    9
  3.3.      CONDITION OF THE PROPERTY    10   3.4.      TITLE AND SURVEY    11
  3.5.      OPERATING AGREEMENTS    12   3.6.      TERMINATION OF AGREEMENT   
12   3.7.      CONFIDENTIALITY    12 ARTICLE 4. REPRESENTATIONS, WARRANTIES AND
OTHER AGREEMENTS    13   4.1.      REPRESENTATIONS AND WARRANTIES OF SELLER   
13   4.2.      KNOWLEDGE DEFINED    16   4.3.      COVENANTS AND AGREEMENTS OF
SELLER    16 ARTICLE 5. CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS    18
  5.2.      PURCHASER’S CLOSING DELIVERIES    20   5.3.      CLOSING COSTS    21
  5.4.      PRORATIONS AND CREDITS    21 ARTICLE 6. CONDITIONS TO CLOSING    23
  6.1.      CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS    23   6.2.     
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS    24 ARTICLE 7. CASUALTY AND
CONDEMNATION    25   7.1.      CASUALTY    25   7.2.      CONDEMNATION    25
ARTICLE 8. DEFAULT AND REMEDIES    26

 

i



--------------------------------------------------------------------------------

  8.1.      PURCHASER’S DEFAULT    26   8.2.      SELLER’S DEFAULT    27 ARTICLE
9. ASSIGNMENT    27   9.1.      ASSIGNMENT    27 ARTICLE 10. BROKERAGE
COMMISSIONS    28   10.1.      BROKER    28 ARTICLE 11. INDEMNIFICATION    28
  11.1.      INDEMNIFICATION BY SELLER    28   11.2.      INDEMNIFICATION BY
PURCHASER    29   11.3.      LIMITATIONS ON INDEMNIFICATION    29   11.4.     
SURVIVAL    29   11.5.      INDEMNIFICATION AS SOLE REMEDY    30 ARTICLE 12.
MISCELLANEOUS    30   12.1.      NOTICES    30   12.2      POSSESSION    31
  12.3      TIME PERIODS    31   12.4      PUBLICITY    31   12.5      DISCHARGE
OF OBLIGATIONS    31   12.6      SEVERABILITY    31   12.7      CONSTRUCTION   
31   12.8      ACCESS TO RECORDS FOLLOWING CLOSING    32   12.9      GENERAL
PROVISIONS    32   12.10      LIKE KIND EXCHANGE    32   12.11      ATTORNEY’S
FEES    33   12.12      COUNTERPARTS    33   12.13      EFFECTIVE AGREEMENT   
33

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”    Description of Property Exhibit “B”    List of Personal Property
Exhibit “C”    List of Existing Commission Agreements Exhibit “D”    Form of
Escrow Agreement Exhibit “E”    Intentionally Omitted Exhibit “F”    Rent Roll
Exhibit “G”    Exception Schedule Exhibit “H”    List of Operating Agreements
Exhibit “I”    Form of Tenant Estoppel Certificate Exhibit “J”    Property Tax
Appeals Exhibit “K”    Unpaid Tenant Inducement Costs and Leasing Commissions re
current tenants for which Seller is responsible Exhibit “L”    List of Existing
Exceptions

 

iii



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1    Form of Special Warranty Deed Schedule 2    Form of Bill of Sale
to Personal Property Schedule 3    Form of Assignment and Assumption of Leases
and Security Deposits and Leasing Commission Obligations arising after Closing
Schedule 4    Form of Assignment and Assumption of Operating Agreements
Schedule 5    Form of General Assignment of Seller’s Interest in Intangible
Property Schedule 6    Form of Seller’s Affidavit (for Purchaser’s Title
Insurance Purposes) Schedule 7    Form of Seller’s Certificate (as to Seller’s
Representations and Warranties) Schedule 8    Form of Seller’s FIRPTA Affidavit
Schedule 9    Form of Purchaser’s Certificate (as to Purchaser’s Representations
and Warranties) Schedule 10    Form of Seller’s Estoppel (as to Leases)

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

BLACK OAK SHOPPING CENTER

--------------------------------------------------------------------------------

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
17th day of November, 2006, by and between WELLS REAL ESTATE FUND I, a Georgia
limited partnership, and CLOVERLEAF VILLAGE, LLC a Georgia limited liability
company (“Purchaser”).

W I T N E S E T H :

WHEREAS, Seller desires to sell certain improved real property located at
6900-6945 Maynardville Highway, City of Knoxville, Knox County, Tennessee,
together with certain related personal and intangible property, and Purchaser
desires to purchase such real, personal and intangible property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“Additional Earnest Money” shall mean the sum of One Hundred Thousand and No/100
Dollars ($100,000.00 U.S.).

“Ancillary Closing Documents” shall mean, collectively, the Assignment and
Assumption of Leases, the Assignment and Assumption of Operating Agreements, the
General Assignment, and the Seller’s Certificate.

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as SCHEDULE 2.

“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
SCHEDULE 4.

 

- 1 -



--------------------------------------------------------------------------------

“Basket Limitation” shall mean an amount equal to Ten Thousand and No/100
Dollars ($10,000.00 U.S.).

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as SCHEDULE 3.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Tennessee are authorized by law or
executive action to close.

“Cap Limitation” shall mean an amount equal to one percent (1%) of the Purchase
Price.

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning ascribed thereto in Section 2.5 hereof.

“Commission Agreements” shall have the meaning ascribed thereto in
Section 4.1(d) hereof, and such agreements are more particularly described on
EXHIBIT “C” attached hereto and made a part hereof.

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder.

“Effective Date” shall mean the date upon which Purchaser and Seller shall have
delivered a fully executed counterpart of this Agreement to the other which date
shall be inserted in the space provided on the cover page and page 1 hereof. For
purposes of determining the Effective Date, a facsimile or other electronic
signature shall be deemed an original signature.

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C., and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.),
the Safe Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300
et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Occupational Safety & Health
Act (29 U.S.C. § 655 et seq.), the Noise Control Act (42 U.S.C. § 4901 et seq.),
and any state and local environmental laws, all amendments and supplements to
any of the foregoing and all regulations and publications promulgated or issued
pursuant thereto.

 

- 2 -



--------------------------------------------------------------------------------

“Environmental Liabilities” shall have the meaning ascribed thereto in
Section 3.3(b) hereof.

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at 4170
Ashford Dunwoody Road, Suite 460, in Atlanta, Georgia, 30319.

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

“Existing Survey” shall mean that certain survey with respect to the Land and
the Improvements prepared by T.J. Hatmaker, Surveyor, dated August 22, 1986, and
last revised September 11, 1986, Drawing No. 33764.

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
SCHEDULE 8.

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(f)
hereof.

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” shall mean the sum of Fifty Thousand and No/100 Dollars
($50,000.00 U.S.).

“Inspection Period” shall mean the period commencing on the Effective Date and
expiring at 5:00 P.M. Eastern Standard Time on the date fifteen (15) days after
the Effective Date.

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements (to the extent assignable).

“Land” shall mean those certain tracts or parcels of real property located in
the City of Knoxville, Knox County, Tennessee, which are more particularly
described on EXHIBIT “A” attached hereto and made a part hereof, together with
all rights, privileges and easements appurtenant to said real property, and all
right, title and interest of Seller, if any, in and to any land lying in the bed
of any street, road, alley or right-of-way, open or closed, adjacent to or
abutting the Land.

 

- 3 -



--------------------------------------------------------------------------------

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
EXHIBIT “F” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement, which as of the Closing affect all or any
portion of the Land or Improvements.

“Losses” shall have the meaning ascribed thereto in Section 11.1 hereof.

“Monetary Objection “ or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on EXHIBIT “H” attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.

“Other Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(o) hereof.

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) those matters described on
Exhibit “L” attached hereto and made a part hereof that do not constitute
Monetary Objections.

“Personal Property” shall mean all personal property, machinery, apparatus and
equipment owned by Seller and currently located on the Land. The Personal
Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed by Seller to Purchaser subject to depletions,
replacements and additions in the ordinary course of Seller’s business.

“Property” shall mean the Land, the Improvements, the Personal Property, and the
Intangible Property, and all right, title and interest of Seller as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases.

“Property Documents” shall have the meaning ascribed thereto in Section 3.2
hereof.

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Purchaser’s Broker” shall mean Andy Radford.

“Purchaser’s Certificate” shall have the meaning ascribed thereto in
Section 5.2(d) hereof.

“Purchaser-Related Entities” shall have the meaning ascribed thereto in
Section 11.1 hereof.

“Purchaser Waived Breach” shall have the meaning ascribed thereto in
Section 11.3 hereof.

“Rent Roll” shall mean EXHIBIT “F” attached to this Agreement and made a part
hereof.

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to any of the Leases.

“Seller-Related Entities” shall have the meaning ascribed thereto in
Section 11.2 hereof.

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as SCHEDULE
6.

“Seller’s Broker” shall mean Realty Investment Services of Knoxville and
Nashville Commercial Real Estate Services, LLC, a Tennessee limited liability
company.

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 7.

“Seller’s Estoppel” shall mean the form of estoppel that may be executed and
delivered by Seller at Closing in substantially the form attached hereto as
SCHEDULE 10, as contemplated in Section 6.1(b) hereof.

“SNDA” shall mean the Subordination, Non-Disturbance and Attornment Agreement to
be sought from the tenants under the Leases in a commercially reasonable form
provided by a mortgagee providing financing to Purchaser for the acquisition of
the Property.

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “I”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

 

- 5 -



--------------------------------------------------------------------------------

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design and refurbishment costs.

“Tenant Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(n) hereof.

“Title Company” shall mean Chicago Title Insurance Company .

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Special Warranty Deed” shall mean the form of deed attached hereto as
SCHEDULE 1.

“Wells Affiliate” and “Wells Affiliates” shall mean each and every one of
Seller, Wells Capital, Inc., a Georgia corporation, Wells Real Estate Investment
Trust, Inc., a Maryland corporation and Wells Management, Inc., a Georgia
corporation.

ARTICLE 2.

PURCHASE AND SALE

2.1. Agreement to Sell and Purchase. Subject to and in accordance with the terms
and provisions of this Agreement, Seller agrees to sell and Purchaser agrees to
purchase, the Property.

2.2. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

2.3. Earnest Money.

(a) Within three (3) Business Days of the Effective Date of this Agreement,
Purchaser shall deliver the Initial Earnest Money to Escrow Agent by federal
wire transfer or by Purchaser’s check, payable to Escrow Agent, which Initial
Earnest Money shall be held and released by Escrow Agent in accordance with the
terms of the Escrow Agreement. The parties hereto mutually acknowledge and agree
that time is of the essence in respect of Purchaser’s timely deposit of the
Initial Earnest Money with Escrow Agent. If Purchaser fails to deposit the
Initial Earnest Money with Escrow Agent within the time parameters set forth in
this Section 2.3(a), this Agreement shall terminate and neither party hereto
shall have any further rights or obligations hereunder, except those provisions
of this Agreement which by their express terms survive the termination of this
Agreement.

(b) On or before the expiration of the Inspection Period, Purchaser shall
deposit the Additional Earnest Money with Escrow Agent which Additional Earnest
Money shall be held and released by Escrow Agent in accordance with the terms of
the Escrow Agreement. The

 

- 6 -



--------------------------------------------------------------------------------

parties hereto mutually acknowledge and agree that time is of the essence in
respect of Purchaser’s timely deposit of the Additional Earnest Money with
Escrow Agent prior to the expiration of the Inspection Period; and that if
Purchaser fails to deposit the Additional Earnest Money with Escrow Agent prior
to the expiration of the Inspection Period, this Agreement shall terminate, and
Escrow Agent shall return the Initial Earnest Money to Purchaser, and neither
party hereto shall have any further rights or obligations hereunder, except
those provisions of this Agreement which by their express terms survive the
termination of this Agreement.

(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Earnest Money shall be disbursed to Purchaser.

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller, in cash, for the Property
shall be FOUR MILLION FIFTY THOUSAND AND NO/DOLLARS ($4,050,000.00 U.S.). The
Purchase Price shall be paid by Purchaser to Seller at the Closing as follows:

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this Agreement is
not received by Seller on or before the later of 3:00 p.m. local Atlanta,
Georgia time or in sufficient time for reinvestment on the Closing Date,
Purchaser shall reimburse Seller for loss of interest due to the inability to
reinvest Seller’s funds on the Closing Date, calculated at the rate of eight
percent (8%) per annum (calculated on a per diem basis, using a 365-day year).
The provisions of the preceding sentence of this Section 2.4(b) shall survive
the Closing.

2.5 Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser’s
execution and delivery of this Agreement to Seller, Purchaser shall deliver to
Seller Purchaser’s check, payable to the order to Seller, in the amount of One
Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby mutually
acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article 3. Said sum is in
addition to and independent of any other consideration or payment provided for
in this Agreement and is nonrefundable in all events.

2.6 Closing. The consummation of the sale by Seller and purchase by Purchaser of
the Property (the “Closing”) shall be held on or before December 28, 2006 (but
not earlier than the expiration of the Inspection Period unless Seller consents
to such earlier Closing). Subject to the foregoing, the Closing shall take place
at an office in the metropolitan Atlanta, Georgia area,

 

- 7 -



--------------------------------------------------------------------------------

and at such specific place, time and date (the “Closing Date”) as shall be
designated by Purchaser in a written notice to Seller not less than three (3)
Business Days prior to Closing. If Purchaser fails to give such notice of the
Closing Date, the Closing shall be at the offices of the Title Company, 4170
Ashford Dunwoody Road, Suite 460, Atlanta, Georgia 30319, at 10:00 a.m. on
December 28, 2006. It is contemplated that the transaction shall be closed with
the concurrent delivery of the documents of title and the payment of the
Purchase Price. Notwithstanding the foregoing, there shall be no requirement
that Seller and Purchaser physically meet for the Closing, and all documents and
funds to be delivered at the Closing shall be delivered to the Title Company
unless the parties hereto mutually agree otherwise. Seller and Purchaser agree
to use reasonable efforts to complete all requirements for the Closing prior to
the Closing Date.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1. Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
request. All such inspections shall be at Purchaser’s sole cost and expense and
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing except with Seller’s prior written consent, not to
be unreasonably withheld. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenants under the
Leases at the Property and, in each case, in compliance with Seller’s rights and
obligations as landlord under the Leases. Purchaser agrees that Purchaser shall
make no contact with and shall not interview any tenant of the Property without
the express prior approval of Seller, which approval shall not be unreasonably
withheld, delayed or conditioned. All inspection fees, appraisal fees,
engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Property shall be solely Purchaser’s
expense. Seller reserves the right to have a representative present at the time
of making any such inspection. Purchaser shall notify Seller not less than three
(3) Business Days in advance of making any such inspection.

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Seller copies of all reports, surveys and other information furnished
to Purchaser by third parties in connection with such inspections; provided,
however, that delivery of such copies and information shall be without warranty
or representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. This Section 3.1(b) shall survive the
termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance.

 

- 8 -



--------------------------------------------------------------------------------

Purchaser hereby agrees to and shall indemnify, defend and hold harmless Seller
from and against any and all expense, loss or damage which Seller may incur
(including, without limitation, reasonable attorney’s fees actually incurred) as
a result of any act or omission of Purchaser or its representatives, agents or
contractors. Said indemnification shall not extend to pre-existing conditions
merely discovered by Purchaser. Said indemnification agreement shall survive the
Closing or earlier termination of this Agreement. Purchaser shall maintain and
shall ensure that Purchaser’s consultants and contractors maintain commercial
general liability insurance in an amount not less than $2,000,000, combined
single limit, and in form and substance adequate to insure against all liability
of Purchaser and its consultants and contractors, respectively, and each of
their respective agents, employees and contractors, arising out of inspections
and testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.

3.2. Seller’s Deliveries to Purchaser.

(a) Seller will deliver the following within three (3) Business Days after the
Effective Date (and Purchaser further acknowledges that no additional items are
required to be delivered by Seller to Purchaser except as may be expressly set
forth in other provisions of this Agreement), all to the extent the same are in
the possession of Seller:

 

  (i) Copies of the current property tax bills with respect to the Property.

 

  (ii) Copies of operating statements for 2004, 2005 and 2006 (year to date)
with respect to the Property.

 

  (iii) Copies of all Leases, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.

 

  (iv) 2004 and 2005 year end CAM reconciliation statements.

 

  (v) All Operating Agreements currently in place at the Property.

 

  (vi) A copy of Seller’s current policy of title insurance with respect to the
Land and Improvements.

 

  (vii) A copy of the Existing Survey (together with any other materials
delivered by Seller to Purchaser being herein referred to collectively as the
“Property Documents”).

(b) From the Effective Date until the Closing Date, or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at the office of Seller at 6200 The Corners Parkway, Norcross, Georgia
30092, for the purpose of inspecting and (at Purchaser’s expense)

 

- 9 -



--------------------------------------------------------------------------------

copying the same, including, without limitation, copies of any financial
statements or other financial information of the tenants under the Leases (and
the lease guarantors, if any), written information relative to the tenants’
payment history, and tenant correspondence, to the extent Seller has the same in
its possession; available surveys, available records of any operating costs and
expenses and similar materials relating to the operation, maintenance, repair,
management and leasing of the Property, to the extent any or all of the same are
in the possession of Seller, subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, third party property condition reports obtained by
Seller in connection with the Property (including without limitation reports,
correspondence and related materials relating to the environmental condition or
status of the Property), strategic plans for the Property, internal analyses,
information regarding the marketing for sale of the Property, submissions
relating to Seller’s obtaining of corporate or partnership authorization,
attorney and accountant work product, attorney-client privileged documents, or
other information in the possession or control of Seller which Seller reasonably
deems confidential or proprietary. Alternatively, at Purchaser’s request and at
Purchaser’s cost and expense, and subject to the provisions hereof, Seller will
make copies of non-confidential and non-proprietary due diligence materials
relating to the Property as may be reasonably requested by Purchaser in writing
and as may be in Seller’s possession, and will deliver the same to Purchaser.
Purchaser acknowledges and agrees, however, that Seller makes no representation
or warranty of any nature whatsoever, express or implied, with respect to the
ownership, enforceability, accuracy, adequacy or completeness or otherwise of
any of such records, evaluations, data, investigations, reports or other
materials. If the Closing contemplated hereunder fails to take place for any
reason, Purchaser shall promptly return (or certify as having destroyed) all
copies of materials copied from the books, records and files of Seller or
furnished by Seller or Seller’s representatives relating to the Property. It is
understood and agreed that Seller shall not have any obligation to obtain,
commission or prepare any such books, records, files, reports or studies not now
in the possession or control of Seller.

3.3. Condition of the Property.

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property. Effective as of the Closing and except as expressly set forth in this
Agreement, Purchaser hereby waives and releases Seller and its partners and
their respective officers, directors, shareholders, partners, agents,
affiliates, employees and successors and assigns from and against any and all
claims, obligations and liabilities arising out of or in connection with the
Property.

 

- 10 -



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees
from any present or future claims and liabilities of any nature arising from or
relating to the presence or alleged presence of Hazardous Substances in, on, at,
from, under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof
(collectively, “Environmental Liabilities”); provided, however, that the
foregoing release as it applies to Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees,
shall not release Seller from any Environmental Liabilities of Seller relating
to any Hazardous Substances which may be placed, located or released on the
Property by Seller after the date of Closing. The terms and provisions of this
Section 3.3 shall survive the Closing.

3.4. Title and Survey. Promptly upon execution of this Agreement, Purchaser
shall order, at its expense, from the Title Company a preliminary title
commitment with respect to the Property (the “Title Commitment”). Purchaser
shall direct the Title Company to send a copy of the Title Commitment to Seller
concurrently with the delivery of the Title Commitment to Purchaser. Promptly
upon execution of this Agreement, Purchaser may arrange, also at its expense,
for the preparation of one or more updates of the Existing Survey (each and
together, the “Survey”). Purchaser likewise shall make copies of any such Survey
available to Seller prior to Closing. Purchaser shall have until two
(2) Business Days prior to the expiration of the Inspection Period to give
written notice (the “Title Notice”) to Seller of such objections as Purchaser
may have to any exceptions to title disclosed in the Title Commitment or in any
Survey or otherwise in Purchaser’s examination of title. Seller shall have the
right, but not the obligation (except as to Monetary Objections), to attempt to
remove, satisfy or otherwise cure any exceptions to title to which the Purchaser
so objects. Within one (1) Business Day after receipt of Purchaser’s Title
Notice, Seller shall give written notice to Purchaser informing the Purchaser of
Seller’s election with respect to such objections. If Seller fails to give
written notice of election within such one (1) Business Day period, Seller shall
be deemed to have elected not to attempt to cure the objections (other than
Monetary Objections). If Seller elects to attempt to cure any objections, Seller
shall be entitled to one or more reasonable adjournments of the Closing of up to
but not beyond the thirtieth (30th) day following the initial date set for the
Closing to attempt such cure, but, except for Monetary Objections, Seller shall
not be obligated to expend any sums, commence any suits or take any other action
to effect such cure. Except as to Monetary Objections, if Seller elects, or is
deemed to have elected, not to cure any exceptions to title to which Purchaser
has objected or if, after electing to attempt to cure, Seller determines that it
is unwilling or unable to remove, satisfy or otherwise cure any such exceptions,
Purchaser’s sole remedy hereunder in such event shall be either (i) to accept
title to the Property subject to such exceptions as if Purchaser had not
objected thereto and without reduction of the Purchase Price, or (ii) to
terminate this Agreement within one (1) Business Day after receipt of written
notice from Seller either of Seller’s election not to attempt to cure any
objection or of Seller’s determination, having previously elected to attempt to
cure, that Seller is unable or unwilling to do so, whereupon Escrow Agent shall
return the Earnest Money to Purchaser. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, Seller shall be obligated to cure or
satisfy all Monetary Objections at or prior to Closing, and Seller may use the
proceeds of the Purchase Price at Closing for such purpose.

 

- 11 -



--------------------------------------------------------------------------------

3.5. Operating Agreements. At least thirty (30) days prior to Closing, Purchaser
will designate in a written notice to Seller which Operating Agreements
Purchaser will assume and which Operating Agreements will be terminated by
Seller at Closing; provided, however, that Seller shall not be obligated to
terminate, and Purchaser shall assume Seller’s obligations arising from and
after Closing under, all Operating Agreements which cannot be terminated by
Seller upon no more than thirty (30) days prior notice or which can be
terminated by Seller only upon payment of a fee, premium, penalty or other form
of early termination compensation. Purchaser will assume the obligations arising
from and after the Closing Date under those Operating Agreements which Purchaser
has designated will not be terminated. Seller, without cost to Purchaser, shall
terminate at Closing all Operating Agreements that are not so assumed, to the
extent any relates to the Property. If Purchaser fails to notify Seller in
writing at least thirty (30) days prior to Closing of any Operating Agreements
that Purchaser does not desire to assume at Closing, Purchaser shall be deemed
to have elected to assume all such Operating Agreements and to have waived its
right to require Seller to terminate such Operating Agreements at Closing.

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller’s representatives as
a part of the Property Documents, or obtained by Purchaser as a result of its
inspection and investigation of the Property, examination of Seller’s books,
records and files in respect of the Property, or otherwise (collectively, the
“Due Diligence Material”) shall be used solely for the purpose of determining
whether the Property is suitable for Purchaser’s acquisition and ownership
thereof and for no other purpose whatsoever. Prior to Closing, the terms and
conditions which are contained in this Agreement and all Due Diligence Material
which is not published as public knowledge or which is not generally available
in the public domain shall be kept in strict confidence by Purchaser and shall
not be disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser’s prospective and actual counsel,

 

- 12 -



--------------------------------------------------------------------------------

accountants, professionals, consultants, attorneys and lenders, who need to know
the information for the purpose of assisting Purchaser in evaluating the
Property for Purchaser’s potential acquisition thereof; provided, however, that
Purchaser shall have the right to disclose any such information if required by
applicable law or as may be necessary in connection with any court action or
proceeding with respect to this Agreement. Purchaser shall and hereby agrees to
indemnify and hold Seller harmless from and against any and all loss, liability,
cost, damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of the
unpermitted disclosure or use of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. The foregoing
indemnity shall not extend to disclosure of any Due Diligence Material (i) as
may be required by applicable law to be disclosed, or (ii) that is or becomes
public knowledge other than by virtue of a breach of Purchaser’s covenant under
this Section 3.7. If Purchaser or Seller elects to terminate this Agreement
pursuant to any provision hereof permitting such termination, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Seller all Due Diligence Material in the possession of Purchaser and
any of its representatives, and destroy all copies, notes or abstracts or
extracts thereof, as well as all copies of any analyses, compilations, studies
or other documents prepared by Purchaser or for its use (whether in written or
electronic form) containing or reflecting any Due Diligence Material. In the
event of a breach or threatened breach by Purchaser or any of its
representatives of this Section 3.7, Seller shall be entitled, in addition to
other available remedies, to an injunction restraining Purchaser or its
representatives from disclosing, in whole or in part, any of the Due Diligence
Material and any of the terms and conditions of this Agreement. Nothing
contained herein shall be construed as prohibiting or limiting Seller from
pursuing any other available remedy, in law or in equity, for such breach or
threatened breach. The provisions of this Section shall survive any termination
of this Agreement.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

(a) Organization, Authorization and Consents.

(i) Subject only to receiving the approval of Seller’s Investment Committee no
later than November 28, 2006, Seller has the right, power and authority to enter
into this Agreement and to convey the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

(ii) Seller is a duly organized and validly existing limited partnership under
the laws of the State of Georgia, whose general partners are Wells Capital, Inc.
and Leo F. Wells, III.

 

- 13 -



--------------------------------------------------------------------------------

(iii) Wells Capital, Inc., is a duly organized and validly existing corporation
under the laws of the State of Georgia.

(b) Action of Seller, Etc. Subject only to receiving the approval of Seller’s
Investment Committee, Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and such document shall constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

(d) Litigation. To Seller’s knowledge, Seller has received no written notice
that any investigation, action or proceeding is pending or threatened, which
(i) if determined adversely to Seller, materially and adversely affects the use
or value of the Property, or (ii) questions the validity of this Agreement or
any action taken or to be taken pursuant hereto, or (iii) involves condemnation
or eminent domain proceedings involving the Property or any portion thereof.

(e) Existing Leases. To Seller’s knowledge, (i) other than the Leases listed in
the Rent Roll attached hereto as EXHIBIT “F”, Seller has not entered into any
contract or agreement, written or oral, with respect to the occupancy of the
Property or any portion or portions thereof which will be binding on Purchaser
after the Closing; (ii) the copies of the Leases heretofore delivered by Seller
to Purchaser are true, correct and complete copies thereof and constitute the
entire agreement between Seller and the tenants thereunder. Except as set forth
on Exhibit “G” attached hereto, Seller has not given or received any written
notice of any party’s default or failure to comply with the terms and provisions
of each Lease which remains uncured.

(f) Leasing Commissions. To Seller’s knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and (ii) except as
expressly provided herein, there are no agreements currently in effect relating
to the management and leasing of the Property; and that all leasing commissions
and brokerage fees accrued or due and payable under the Commission Agreements
have been or shall be paid in full. Notwithstanding anything to the contrary
contained herein, Purchaser shall be responsible for the payment of all leasing
commissions payable for (A) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser, and (B) the renewal,
expansion or extension of any Leases existing as of the Effective Date and
exercised or effected after the Effective Date.

 

- 14 -



--------------------------------------------------------------------------------

(g) Taxes and Assessments. Except as may be set forth on EXHIBIT “J” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.

(h) Compliance with Laws. To Seller’s knowledge and except as set forth on
EXHIBIT “G”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.

(i) Other Agreements. To Seller’s knowledge, except for the Leases, the
Commission Agreements, and the Permitted Exceptions, there are no leases,
Operating Agreements, management agreements, brokerage agreements, leasing
agreements or other agreements or instruments in force or effect that grant to
any person or any entity any right, title, interest or benefit in and to all or
any part of the Property or any rights relating to the use, operation,
management, maintenance or repair of all or any part of the Property which will
survive the Closing or be binding upon Purchaser other than those which
Purchaser has agreed in writing to assume prior to the expiration of the
Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.

(j) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(k) Employees. Seller has no employees to whom, by virtue of such employment,
Purchaser will have any obligation after the Closing.

(l) Environmental. Seller has received no written notice from any governmental
authority that such authority has determined that there are any violations of an
Environmental Law affecting the Property. Seller has received no written notice
from any governmental authority that the Property has been previously used as a
landfill or as a dump for garbage or refuse. In the event, prior to Closing,
Seller receives written notice from any governmental authority that such
authority has determined there are any violations of an Environmental Law
affecting the Property, Seller shall immediately notify Purchaser thereof.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in Seller’s
certificate to be delivered pursuant to Section 5.1(h) hereof.

 

- 15 -



--------------------------------------------------------------------------------

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants under the
Leases or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its “as is” condition, “with all
faults,” on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” shall refer only to the actual knowledge of Patricia T. Morris, Senior
Vice President, Asset Management, who has been actively involved in the
management of Seller’s business in respect of the Property. The term “knowledge
of Seller” or “to Seller’s knowledge” shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, or any affiliate of Seller, or
to any other partner, beneficial owner, officer, director, agent, manager,
representative or employee of Seller, or any of their respective affiliates, or
to impose on any of the individuals named above any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. There
shall be no personal liability on the part of the individuals named above
arising out of any representations or warranties made herein or otherwise.

4.3. Covenants and Agreements of Seller.

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, any of the existing Leases without Purchaser’s prior
written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to Seller given within three (3) Business Days after
Purchaser’s receipt of Seller’s written request therefor. If Purchaser fails to
notify Seller in writing of its approval or disapproval within said three
(3) Business Day period, such failure by Purchaser shall be deemed to be the
approval of Purchaser. At Closing, Purchaser shall reimburse Seller for any
Tenant Inducement Costs and leasing commissions including the obligation to pay
any Tenant Inducement Costs and leasing commissions actually incurred by

 

- 16 -



--------------------------------------------------------------------------------

Seller pursuant to a renewal or expansion of any existing Lease or new Lease
approved (or deemed approved) by Purchaser hereunder and Purchaser shall assume
any such new Lease and shall assume the obligations of Seller thereunder,
including the obligation to pay any Tenant Inducement Costs and leasing
commissions.

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on thirty (30) days (or less) notice.

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a manner consistent with Seller’s past
practices.

(d) Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as EXHIBIT “I” signed by each tenant under each of the Leases;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 6.1(c) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificates (Seller having used its good faith efforts as set
forth above) be a default of Seller hereunder.

(e) Subordination, Non-Disturbance and Attornment Agreement. At the request of a
mortgage lender providing financing to Purchaser for the acquisition of the
Property, Seller shall endeavor in good faith (but without obligation to incur
any cost or expense) to obtain and deliver to such mortgagee, on or before
Closing, a written SNDA signed by each tenant under the Leases; provided that
delivery of such signed SNDA shall not be a condition of Closing; and in no
event shall the inability or failure of Seller to obtain and deliver said SNDA
(Seller having used its good faith efforts as set forth above as to each tenant
under the Leases) be a default of Seller hereunder.

4.4. Representations and Warranties of Purchaser.

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Georgia. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

- 17 -



--------------------------------------------------------------------------------

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(d) hereof. The provisions of this paragraph shall survive the
Closing for a period of one hundred eighty (180) days following the Closing,
subject to Article 11 hereof.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required by Seller:

(a) Warranty Deed. A special warranty deed to the Land and Improvements, in the
form attached hereto as SCHEDULE 1 (the “Special Warranty Deed”), subject only
to the Permitted Exceptions, and executed, acknowledged and sealed by Seller.
The legal descriptions of the Land set forth in the Special Warranty Deed shall
be based upon and conform to the applicable record title legal description
contained in Seller’s vesting deed; in the event that the legal description set
forth on the Survey differs from the record title legal description, Seller
shall also deliver to Purchaser a quitclaim deed containing the Survey legal
description, executed, acknowledged and sealed by Seller.

(b) Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as SCHEDULE 2 (the “Bill of Sale”), without warranty as to the title or
condition of the Personal Property;

(c) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterparts of an assignment and assumption of Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as SCHEDULE 3
(the “Assignment and Assumption of Leases”), executed, acknowledged and sealed
by Seller;

 

- 18 -



--------------------------------------------------------------------------------

(d) Updated Rent Roll. An update of the Rent Roll (with modifications as
appropriate), certified by Seller to be accurate in all material respects as of
the date of Closing;

(e) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
an assignment and assumption of Operating Agreements in the form attached hereto
as SCHEDULE 4 (the “Assignment and Assumption of Operating Agreements”),
executed, acknowledged and sealed by Seller;

(f) General Assignment. An assignment of the Intangible Property in the form
attached hereto as SCHEDULE 5 (the “General Assignment”), executed, acknowledged
and sealed by Seller;

(g) Seller’s Affidavit. An owner’s affidavit substantially in the form attached
hereto as SCHEDULE 6 (“Seller’s Affidavit”);

(h) Seller’s Certificate. A certificate in the form attached hereto as SCHEDULE
7 (“Seller’s Certificate”);

(i) FIRPTA Certificate. A FIRPTA Certificate in the form attached hereto as
SCHEDULE 8;

(j) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;

(k) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(l) Leases. To the extent the same are in Seller’s possession, original executed
counterparts of the Leases;

(m) Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in Seller’s possession;

(n) Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under the
Leases informing such tenant of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller’s interest in the Leases and the
Security Deposits and directing that all rent and other sums payable for periods
after the Closing under such Lease shall be paid as set forth in said notices;

 

- 19 -



--------------------------------------------------------------------------------

(o) Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and Purchaser (the “Other Notices of Sale”), which Purchaser shall
send to each service provider and leasing agent under the Operating Contracts
and Commission Agreements (as the case may be) assumed by Purchaser at Closing
informing such service provider or leasing agent (as the case may be) of the
sale of the Property and of the assignment to and assumption by Purchaser of
Seller’s obligations under the Operating Agreements and Commission Agreements
arising after the Closing Date and directing that all future statements or
invoices for services under such Operating Agreements and/or Commission
Agreements for periods after the Closing be directed to Seller or Purchaser as
set forth in said notices;

(p) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in Seller’s possession; and

(q) Other Documents. Such other documents as shall be reasonably requested by
the Title Company to effectuate the purposes and intent of this Agreement.

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;

(b) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;

(c) General Assignment. Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 9 (“Purchaser’s Certificate”);

(e) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(n) hereof;

(f) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to Service Contractors and Leasing Agents, as contemplated in
Section 5.1(o) hereof;

 

- 20 -



--------------------------------------------------------------------------------

(g) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(h) Evidence of Authority. Such documentation as Seller may reasonably require
to establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and

(i) Other Documents. Such other documents as shall be reasonably requested by
Seller’s counsel to effectuate the purposes and intent of this Agreement.

5.3. Closing Costs. Seller shall pay the cost of the attorneys’ fees of Seller,
and all other costs and expenses incurred by Seller in closing and consummating
the purchase and sale of the Property pursuant hereto. Purchaser shall pay the
cost of the documentary stamps or transfer taxes imposed by the State of
Tennessee upon the conveyance of the Property pursuant hereto, the Survey, all
recording fees on all instruments to be recorded in connection with this
transaction, the cost of the title examination fees and expenses, and the title
insurance premium for the basic owner’s title insurance policy issued by the
Title Company to Purchaser in accordance with the Title Commitment, the cost of
all endorsements to Purchaser’s owner’s title insurance policy, the attorneys’
fees of Purchaser, and all other costs and expenses incurred by Purchaser in the
performance of Purchaser’s due diligence inspection of the Property and in
closing and consummating the purchase and sale of the Property pursuant hereto.
Seller and Purchaser shall each pay one-half of any escrow closing fees charged
by the Title Company.

5.4. Prorations and Credits. The items in this Section 5.4 shall be prorated or
credited, as specified, between Seller and Purchaser as of midnight of the day
prior to Closing, so that Seller shall receive all income and pay all expenses
through the day prior to the date of Closing, and Purchaser shall receive all
income and pay all expenses from and after the date of Closing:

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing Date. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

(b) Reproration of Taxes. Within thirty (30) days of Purchaser’s receipt of
final bills for Taxes, Purchaser shall prepare and present to Seller a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment to Seller of
Purchaser’s calculation and appropriate back-up information. The provisions of
this Section 5.4(b) shall survive the Closing for a period of one (1) year after
the Closing Date.

 

- 21 -



--------------------------------------------------------------------------------

(c) Rents and Other Income. Rents and any other amounts paid to Seller by
tenants shall be prorated as of the Closing Date and be adjusted against the
Purchase Price on the basis of a schedule which shall be prepared by Seller and
delivered to Purchaser for Purchaser’s review and approval prior to Closing.
Seller and Purchaser shall prorate all rents, additional rent, common area
maintenance charges, operating expense contributions, tenant reimbursements and
escalations, and all other payments under the Leases received as of the Closing
Date so that at Closing Seller will receive monthly basic rent payments through
the day prior to the Closing Date and so that Seller will receive reimbursement
for all expenses paid by Seller through the day prior to the Closing Date for
which Seller is entitled to reimbursement under the Leases (including, without
limitation, Taxes) (such expenses shall be reasonably estimated if not
ascertainable as of the Closing Date and then shall be re-adjusted as provided
in subsection (g) below when actual amounts are determined), and so that the
excess, if any, is credited to Purchaser. Purchaser agrees to pay to Seller,
upon receipt, any rents or other payments by tenants under their respective
Leases that apply to periods prior to Closing but which are received by
Purchaser after Closing; provided, however, that any rents or other payments by
tenants received by Purchaser after Closing shall be applied first to any
current amounts then owed to Purchaser by such tenants, with the balance, if
any, paid over to Seller to the extent of delinquencies existing on the date of
Closing to which Seller is entitled. It is understood and agreed that Purchaser
shall not be legally responsible to Seller for the collection of any rents or
other charges payable with respect to the Leases or any portion thereof which
are delinquent or past due as of the Closing Date; but Purchaser agrees that
Purchaser shall send monthly notices for a period of three (3) consecutive
months in an effort to collect any rents and charges not collected as of the
Closing Date. Seller hereby retains its right to pursue any tenant under the
Leases for sums due Seller for periods attributable to Seller’s ownership of the
Property. The provisions of this Section 5.4(c) shall survive the Closing.

(d) Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant’s Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant’s Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing.

(e) Tenant Inducement Costs. Set forth on EXHIBIT “K” attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller shall pay all such Tenant Inducement Costs and leasing
commissions set forth in EXHIBIT “K” as and when the same are due and payable.
If said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser

 

- 22 -



--------------------------------------------------------------------------------

shall assume the obligation to pay amounts payable after Closing up to the
amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions which become due and payable (whether before or after Closing)
(i) as a result of any renewals or extensions or expansions of existing Leases
approved or deemed approved by Purchaser in accordance with Section 4.3(a)
hereof between the Effective Date and the Closing Date and under any new Leases,
approved or deemed approved by Purchaser in accordance with said Section 4.3(b),
and (ii) all Tenant Inducement Costs and leasing commissions that first become
due and payable after Closing. The provisions of this Section 5.4(e) shall
survive the Closing.

(f) Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller at Closing.

(g) Operating Expenses; Year End Reconciliation. Personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges, and normally prorated operating expenses actually paid or
payable by Seller as of the Closing Date shall be prorated as of the Closing
Date and adjusted against the Purchase Price, provided that within ninety
(90) days after the Closing, Purchaser and Seller will make a further adjustment
for such expenses which may have accrued or been incurred prior to the Closing
Date, but which were not paid as of the Closing Date. In addition, within ninety
(90) days after the close of the fiscal year(s) used in calculating the
pass-through to tenants of operating expenses and/or common area maintenance
costs under the Leases (where such fiscal year(s) include(s) the Closing Date),
Seller and Purchaser shall re-prorate on a fair and equitable basis all rents
and income prorated pursuant to this Section 5.4 as well as all expenses
prorated pursuant to this Section 5.4. All prorations of rent and other income
shall be made based on the cumulative amounts collected from tenants in such
fiscal year and applied first to actual expense amounts paid by Seller prior to
the Closing Date and then to Purchaser for actual expense amounts paid by
Purchaser from and after the Closing Date. The provisions of this Section 5.4(g)
shall survive the Closing.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement.

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing;

 

- 23 -



--------------------------------------------------------------------------------

provided that solely for purposes of this subparagraph such warranties and
representations shall be deemed to be given without being limited to Seller’s
knowledge and without modification (by update or otherwise, as provided in
Section 5.1(h) hereof); and

(c) Tenant Estoppel Certificates from tenants occupying not less than seventy
percent (70%) of the occupied net rentable square footage of all of the
Improvements located on the Property shall have been delivered to Purchaser.
Notwithstanding anything to the contrary contained herein, if Seller has been
unable to obtain and deliver to Purchaser by Closing the applicable percentage
of Tenant Estoppel Certificates meeting the requirements set forth above, then,
at the option of Seller, this condition to Closing may be satisfied by Seller’s
execution and delivery to Purchaser at Closing, on behalf of any one or more
tenants which have failed to provide the required Tenant Estoppel Certificate an
estoppel certificate substantially in the form attached hereto as SCHEDULE 10
(“Seller’s Estoppel”) (provided that Seller’s liability under any such Seller’s
Estoppel so executed and delivered by Seller to Purchaser at Closing shall cease
and terminate upon the receipt by Purchaser after Closing of a duly executed
Tenant Estoppel Certificate from the tenant under the applicable Lease covered
in such Seller’s Estoppel.

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:

(a) The approval no later than November 28, 2006, of the transactions
contemplated hereunder by the Investment Committee of Seller;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement;

(c) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
Section 2.4 hereof; and

(d) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).

 

- 24 -



--------------------------------------------------------------------------------

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Seller will assign to Purchaser at the Closing Seller’s rights to
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds), and Purchaser shall assume responsibility for such
repair and shall receive a credit at Closing for any deductible amount under
said insurance policies maintained by Seller. For purposes of this Agreement,
the term “immaterial damage or destruction” shall mean such instances of damage
or destruction of the subject Property: (i) which can be repaired or restored at
a cost of $300,000.00 or less; (ii) which can be restored and repaired within
one hundred eighty (180) days from the date of such damage or destruction; and
(iii) which are not so extensive as to allow the tenants under the Leases to
terminate such tenant’s Lease or abate or reduce rent payable thereunder (unless
business loss or rent loss insurance shall be available in the full amount of
such abatement or reduction, subject to applicable deductibles) on account of
such damage or destruction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, receive (and Seller will assign to
Purchaser at the Closing Seller’s rights under insurance policies to receive)
any insurance proceeds (including any rent loss insurance applicable to the
period on or after the Closing Date) due Seller as a result of such damage or
destruction (less any amounts reasonably expended for restoration or collection
of proceeds) and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible amount under said insurance
policies. If Purchaser fails to deliver to Seller notice of its election within
the period set forth above, Purchaser will conclusively be deemed to have
elected to proceed with the Closing as provided in clause (ii) of the preceding
sentence. If Purchaser elects clause (ii) above, Seller will cooperate with
Purchaser after the Closing to assist Purchaser in obtaining the insurance
proceeds from Seller’s insurers. For purposes of this Agreement “material damage
or destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain

 

- 25 -



--------------------------------------------------------------------------------

or is taken by eminent domain or condemnation (or sale in lieu thereof), or if
Seller has received written notice that any condemnation action or proceeding
with respect to the Property is contemplated by a body having the power of
eminent domain (collectively, a “Taking”), Seller shall give Purchaser immediate
written notice of such Taking. In the event of any immaterial Taking with
respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property:
(i) which do not result in a taking of any portion of the building structure of
the building occupied by any tenant under the Leases; (ii) which do not result
in a decrease in the number of parking spaces on the Land (taking into account
the number of additional parking spaces that can be provided within 180 days of
such Taking); and (iii) which are not so extensive as to allow any tenant under
the Leases to terminate its Lease or abate or reduce rent payable thereunder
[unless business loss or rent insurance (subject to applicable deductibles) or
condemnation award proceeds shall be available in the full amount of such
abatement or reduction, and Purchaser shall receive a credit at Closing for such
deductible amount] on account of such Taking.

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller, elect to terminate
this Agreement, or Purchaser may choose to proceed to close. If Purchaser
chooses to terminate this Agreement in accordance with this Section 7.2, then
the Earnest Money shall be returned immediately to Purchaser by Escrow Agent and
the rights, duties, obligations, and liabilities of the parties hereunder shall
immediately terminate and be of no further force and effect, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement. For purposes of this Agreement “material Taking “
shall mean all instances of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1. Purchaser’s Default. If Purchaser defaults under this Agreement or
otherwise fails to consummate this transaction for any reason other than the
default of Seller, failure of a

 

- 26 -



--------------------------------------------------------------------------------

condition to Purchaser’s obligation to close, or the exercise by Purchaser of an
express right of termination granted herein, Seller shall be entitled, as its
sole remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of Seller’s probable loss in the
event of default by Purchaser. Seller’s retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is the sole and exclusive remedy of
Seller in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that Seller shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser’s liability for Purchaser’s
obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this Agreement or for
Purchaser’s obligation to pay to Seller all attorneys’ fees and costs of Seller
to enforce the provisions of this Section 8.1. Purchaser hereby waives and
releases any right to (and hereby covenants that it shall not) sue Seller or
seek or claim a refund of said Earnest Money (or any part thereof) on the
grounds it is unreasonable in amount and exceeds Seller’s actual damages or that
its retention by Seller constitutes a penalty and not agreed upon and reasonable
liquidated damages.

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder; provided, however, if Seller shall have
conveyed title to the Property to another party or intentionally and knowingly
taken any other action to defeat the remedy of specific performance, Purchaser
shall be entitled to seek actual damages from Seller. Purchaser expressly waives
its rights to seek damages in the event of Seller’s default hereunder. Purchaser
shall be deemed to have elected to terminate this Agreement and to receive a
return of the Earnest Money from Escrow Agent if Purchaser fails to file suit
for specific performance against Seller in a court having jurisdiction in the
county and state in which the Property is located, on or before sixty (60) days
following the date upon which the Closing was to have occurred.

ARTICLE 9.

ASSIGNMENT

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other, except in accordance with Section 12.10.
Notwithstanding the foregoing to the contrary, this Agreement and all of
Purchaser’s rights hereunder may be transferred and assigned

 

- 27 -



--------------------------------------------------------------------------------

to any entity controlling, controlled by or under common control with Purchaser.
An assignment or transfer of this Agreement and Purchaser’s rights hereunder to
any entity which is not controlled by Purchaser shall be subject to Seller’s
prior written consent, which consent may be granted or withheld in Seller’s sole
discretion. Any assignee or transferee under any such assignment or transfer by
Purchaser as to which the written consent of Seller has been given or as to
which the consent of Seller is not required hereunder shall expressly assume all
of Purchaser’s duties, liabilities and obligations under this Agreement (whether
arising or accruing prior to or after the assignment or transfer) by written
instrument delivered to Seller as a condition to the effectiveness of such
assignment or transfer. For purposes of this Section 9.1, the term “control”
shall mean the ownership of at least fifty percent (50%) of the applicable
entity. Subject to the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1. Broker. Upon the Closing, and only in the event of the Closing and the
funding of the Purchase Price by Purchaser, Seller shall pay a brokerage
commission to (a) Seller’s Broker pursuant to a separate agreement between
Seller and Seller’s Broker and (b) Purchaser’s Broker pursuant to a separate
agreement between Purchaser and Purchaser’s Broker. Seller’s Broker is
representing Seller in this transaction, and Purchaser’s Broker is representing
Purchaser in this transaction. Seller shall and does hereby indemnify and hold
Purchaser harmless from and against any and all liability, loss, cost, damage,
and expense, including reasonable attorneys’ fees actually incurred and costs of
litigation, Purchaser shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Seller’s Broker. Likewise, Purchaser
shall and does hereby indemnify and hold Seller free and harmless from and
against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser, including any claim by Purchaser’s Broker. This Section 10.1 shall
survive the Closing until the expiration of any applicable statute of
limitations and shall survive any earlier termination of this Agreement.

ARTICLE 11.

INDEMNIFICATION

11.1. Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the

 

- 28 -



--------------------------------------------------------------------------------

foregoing (collectively, “Purchaser-Related Entities”) harmless from and against
any and all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to,
(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

11.3. Limitations on Indemnification. (a) Seller shall not be required to
indemnify Purchaser or any Purchaser-Related Entities under this Agreement
unless the aggregate of all amounts for which an indemnity would otherwise be
payable by Seller under Section 11.1 above exceeds the Basket Limitation and in
such event, Seller shall be responsible for only the amount in excess of the
Basket Limitation, (b) in no event shall the liability of Seller with respect to
the indemnification provided for in Section 11.1 above exceed in the aggregate
the Cap Limitation, (c) if prior to the Closing, Purchaser obtains knowledge in
writing of any inaccuracy or breach of any representation, warranty or covenant
of Seller contained in this Agreement (a “Purchaser Waived Breach”) and
nonetheless proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 11 for, or
any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 5.3, Section 5.4 or
Section 10.1 of this Agreement.

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for 180 days following the
Closing, unless a longer or shorter survival period is expressly provided for in
this Agreement, or unless on or before the date that is the 180th day following
the Closing, Purchaser or Seller, as the case may be, delivers written notice to
the other party of such alleged breach specifying with reasonable detail the
nature of such alleged breach and files an action with respect thereto within
one hundred twenty (120) days after the giving of such notice.

 

- 29 -



--------------------------------------------------------------------------------

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

ARTICLE 12.

MISCELLANEOUS

xxx

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:        Cloverleaf Village, LLC        c/o The Safeway Group   
    6961 Peachtree Industrial Blvd.        Suite 101        Norcross, Georgia
30092        Attention: Mr. Rafat Shaikh        Telephone: (404)313-8429   
    Facsimile: (770) 409-9982        Email: safewaygroup@bellsouth.net SELLER:
       Wells Real Estate Fund I        6200 The Corners Parkway        Suite 250
       Norcross, Georgia 30092        Attention: Mr. Parker Hudson   
    Telephone: (770) 243-8692        Facsimile: (770) 243-8540        Email:
parker.hudson@wellsref.com with a copy to:        Troutman Sanders LLP   
    Suite 5200        600 Peachtree Street, N.E.        Atlanta, Georgia
30308-2216        Attn: Jeffrey F. Hetsko, Esq.        Telephone: (404) 885-3605
       Facsimile: (404) 962-6585        Email: jeff.hetsko@troutmansanders.com

 

- 30 -



--------------------------------------------------------------------------------

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 6:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered. Any
notice may be given by a party’s attorney.

12.2 Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.

12.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

12.4 Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto, which consent may be withheld in such party’s
sole discretion. No party shall record this Agreement or any notice hereof.

12.5 Discharge of Obligations. The acceptance by Purchaser of Seller’s Special
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.

12.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

12.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been

 

- 31 -



--------------------------------------------------------------------------------

prepared by counsel for one of the parties, it being mutually acknowledged and
agreed that Seller and Purchaser and their respective counsel have contributed
substantially and materially to the preparation and negotiation of this
Agreement. Accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any exhibits or amendments hereto.

12.8 Access to Records Following Closing. Purchaser agrees that for a period of
twenty-four (24) months following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser,
and at Seller’s sole cost, to examine and review at Purchaser’s office (or, at
Purchaser’s election, at the Property), the books and records of Seller relating
to the ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of
twenty-four (24) months following the Closing, Purchaser shall have the right
during regular business hours, on five (5) days’ written notice to Seller, and
at Purchaser’s sole cost, to examine and review at Seller’s office, all books,
records and files, if any, retained by Seller relating to the ownership and
operation of the Property by Seller prior to the Closing. The provisions of this
Section shall survive the Closing for a period of twenty-four (24) months after
the Closing Date.

12.9 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed, interpreted and enforced under the laws of the
State of Tennessee. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

12.10 Like Kind Exchange. Any of the parties hereto may desire, and each other
party is willing to cooperate (subject to the limitations set forth below), to
effectuate the sale of the Property by means of an exchange of “like-kind”
property which will qualify as such under Section 1031 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder. Each party
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4) on or before the date of Closing. Upon written notice from any
party (a “Requesting Party”) to the other, the party to whom such notice is
given (the “Other Party”) agrees to cooperate with

 

- 32 -



--------------------------------------------------------------------------------

such Requesting Party to effect one or more like-kind exchanges with respect to
the Property, provided that such cooperation shall be subject to the following
conditions: (a) such exchange shall not delay the Closing and shall occur either
simultaneously with the Closing or the purchase money proceeds payable to Seller
shall be paid, upon Seller’s prior written direction to Purchaser, to a third
party escrow agent or intermediary such that Purchaser shall not be required to
participate in any subsequent closing, (b) the Other Party shall not be
obligated to spend any sums or incur any expenses in excess of the sums and
expenses which would have been spent or incurred by the Other Party if there had
been no exchange, and (c) Purchaser shall not be obligated to acquire or accept
title to any property other than the Property, and Seller shall not be obligated
to acquire or accept title to any property. The Other Party makes no
representation or warranty that the conveyance of any property made pursuant to
this Section 12.10 shall qualify for a like-kind exchange. Once Purchaser has
paid the purchase money proceeds as directed by Seller (if Seller is the
Requesting Party), or Seller has conveyed the Property as directed by Purchaser
(if Purchaser is the Requesting Party), the Other Party shall have no further
obligation hereunder with respect to such “like-kind” exchange. Each Requesting
Party hereby indemnifies and holds the Other Party harmless from and against any
costs, liabilities and expenses incurred or suffered by the Other Party in
connection with the “like-kind” exchange or exchanges described herein with
respect to the Property, which indemnity shall survive the Closing until the
expiration of any applicable statute of limitations.

12.11 Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

12.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

12.13 Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

[Signatures Contained on Next Page]

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER:

WELLS REAL ESTATE FUND I,

a Georgia limited partnership

By:   Wells Capital, Inc.,     a Georgia corporation     its General Partner

 

  By:  

/s/ Douglas P. Williams

    Name:   Douglas P. Williams     Title   Senior Vice President     By:  

/s/ Douglas P. Williams

  (SEAL)     Leo F. Wells, III, general partner by and through Douglas P.
Williams as attorney in fact Douglas P. Williams Senior Vice President  

[Signatures Continued on Next Page]

- 34 -



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

PURCHASER:

CLOVERLEAF VILLAGE, LLC,

a Georgia limited liability company

By:  

/s/ Rafat U. Shaikh

  (SEAL) Name:   Rafat U. Shaikh   Title:   Member  

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF LAND

Two tracts or parcels of land situated in District No. Six (6) of Knox County,
Tennessee, and without the corporate limits of the City of Knoxville, Tennessee,
and being more fully described as follows:

Tract 1

BEGINNING at an iron pin marking the point of intersection of the Western line
of Maynardville Pike (US 441) and the Northern line of Neal Drive; thence from
said point of BEGINNING with Northern line of Neal Drive South 82 deg. 21 min.
West, 455.14 feet to an iron pin; thence North 18 deg. 03 min. West, 536.07 feet
to an iron pin; thence South 72 deg. West, 330 feet to an iron pin; thence South
18 deg. East, 65 feet to an iron pin; thence South 72 deg. West, 290 feet to an
iron pin; thence North 24 deg. 21 min. West, 384.66 feet to an iron pin; thence
North 71 deg. 08 min. East, 108.27 feet to an iron pin; thence North 73 deg. 57
min. East, 295.5 feet to an iron pin; thence North 69 deg. 23 min. East, 255.36
feet to an iron pin; thence North 27 deg. 04 min. West, 165.8 feet to an iron
pin in the Southern line of Cunningham Drive; thence with the Southern line of
Cunningham Drive North 66 deg. 54 min. East, 50 feet to an iron pin; thence
South 27 deg. 00 min. East, 167.95 feet to an iron pin; thence North 69 deg. 23
min. East, 27.41 feet to an iron pin, common corner to Kroger; thence with the
line of Kroger, the following four (4) calls and distances; South 17 deg. 50
min. East, 253.12 feet to an iron pin; thence North 72 deg. East, 21 feet to an
iron pin; thence South 18 deg. East, 250.67 feet to an iron pin; thence North 72
deg. East, 453.12 feet to an iron pin in the Western line of Maynardville Pike
(US 441); thence with the Western line of Maynardville Pike (US 441) South 5
deg. 18 min. East, 449.07 feet to an iron pin marking the point of BEGINNING as
shown by survey of T. J. Hatmaker, Surveyor, dated August 22, 1986, revised
September 11, 1986, Drawing No. 33764.

TRACT 2

BEGINNING at an iron pin, said iron pin being located in the South right-of-way
line of Cunningham Drive, said iron pin being located in a Southwesterly
direction 268.94 feet from the point of intersection of the South line of
Cunningham Drive with the West line of Maynardville Highway, said iron pin also
marking common corner to property belonging to FFCA/IPI 1984 Property Co.;
thence with the common dividing line between the property described herein and
property of FFCA/IPI, South 16 deg. 53 min. East, 139.24 feet to an iron pin,
said iron pin marking common corner to other property of Knoxville Associates;
thence with the line of other property of Knoxville Associates, South 16 deg. 53
min. East, 46.98 feet to an iron pin, said iron pin being located in the North
line of property of Kroger; thence with the Kroger line, South 69 deg. 23 min.
West, 193.17 feet to an iron pin, said iron pin marking common corner to Lot 2
in the Howerton Subdivision; thence with the dividing line between Lots 1 and 2
in Howerton Subdivision, North 26 deg. 44 min. West, 177.02 feet to an iron pin
located in the South right-of-way line of Cunningham Drive; thence with said
right-of-way line North 66 deg. 54 min. East, 224. 38 feet to the point of
BEGINNING, as shown by survey of T. J. Hatmaker, Surveyor, dated August 22,
1986, revised September 11, 1986, Drawing No. 33764.

TOGETHER WITH the easements, restrictions, covenants and rights benefiting the
above described property, and created and set forth in that certain Reciprocal
Easement Declaration made on August 29, 1980, and recorded in Deed Book 1718,
page 286, in the Knox County Register’s Office as modified by Amendment dated
May 29, 1981, and recorded in Deed Book 1734, page 575, in the Knox County
Register’s Office.

Being the same property conveyed to Wells Real Estate Fund I from Knoxville
Associates by Special Warranty Deed dated December 31, 1986, recorded in Book
1904, Page 314, Knox County Register’s Office.

 

- 2 -